DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A method for preparing a key block in a memory system, comprising: 
selecting a candidate key block of memory; 
checking a quality of the candidate key block using a non-data word line of the candidate key block; 
altering operating parameters of the candidate key block; 
registering the candidate key block as the key block; 
receiving a value indicative of temperature of the memory system;
determining the value indicative of temperature is above a temperature threshold amount; 
in response to determining the value indicative of temperature is above the temperature threshold amount, performing a read scrub operation on the key block to retrieve key data in the key block as second key data; 
determining a bit error rate of the second key data is above a bit error rate threshold amount; and 
in response to determining the bit error rate threshold amount, moving the second key data to a second key block.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Yang (US 2016/0342494 A1), Yang2 (US 2016/0224267 A1), and Wang (US 2010/0058066 A1). Yang teaches identifying blocks as candidate blocks, using a dummy wordline to determine a correctness (i.e., quality) of the block, and based on the errors found in the dummy wordlines, an adjustment module is used to optimize operating parameters for read/program/erase. However, Yang doesn’t teach registering or selecting the candidate block as the key block, nor that the block itself is a key block. Yang2 teaches registering the candidate block as the block, that is, selects the candidate block for use. Neither Yang nor Yang2 teaches that when a temperature of the memory system exceeds a threshold amount, a read scrub operation is performed to retrieve key data. Consequently, Yang and Yang2 also do not teach that when the bit error rate of the key data retrieved as part of a read scrub operation exceeds a threshold amount, the second key data is moved to a different key block. Wang teaches that the block and candidate block stores key data, that is, the block is a key block and the candidate block is a candidate key block. Similarly, Wang also does not teach that when a temperature of the memory system exceeds a threshold amount, a read scrub operation is performed to retrieve key data, nor that when the bit error rate of the key data retrieved as part of a read scrub operation exceeds a threshold amount, the second key data is moved to a different key block. Thus, the prior art, neither individually nor in combination teach the elements of the claim above.
Claims 2-6 and 8-9 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claim 10 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. 
Claims 11-13 depend upon claim 10, and thus, is allowable for at least the same reasons.
Claim 14 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. 
Claims 15-16 and 18-20 depend upon claim 10, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139